MAINE SUPREME JUDICIAL COURT                                             Reporter of Decisions
Decision:    2017 ME 50
Docket:      Aro-16-6
Submitted
  On Briefs: July 20, 2016
Decided:     March 16, 2017
Corrected: June 29, 2017

Panel:          SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, HJELM, and HUMPHREY, JJ.



                                     KENNETH CABRAL

                                               v.

                                   DANIELLE L'HEUREUX


MEAD, J.

         [¶1]     Danielle L’Heureux appeals from a judgment entered in the

District Court (Houlton, O’Mara, J.) that established parental rights and

responsibilities and awarded Kenneth Cabral primary physical residence of the

parties’ two daughters. L’Heureux argues that the court erred in considering

and relying upon evidence offered in a separate proceeding concerning the

same parties.         We agree and vacate the order and remand for further

proceedings.

                                      I. BACKGROUND

         [¶2] The following facts are established in the record in this matter.

L’Heureux and Cabral are the parents of two daughters, ages nine and twelve at
                                                                              2

the time of the District Court’s October 14, 2015, order. At the time Cabral

commenced a complaint for determination of parental rights and

responsibilities and child support in the District Court at Lewiston in August

2012, the girls were residing with him at his home in Aroostook County.

L’Heureux resided in Auburn, and the children had been residing with her until

the month before Cabral’s filing. After multiple continuances, the case was

transferred to the District Court at Houlton in March 2014. A hearing was held

on the complaint on September 28, 2015, and the court issued its decision on

October 14, 2015.

      [¶3] Cabral, his daughters, and his partner and her three children live in

a mobile home that suffers from a significant lack of adequate heating and

sanitation facilities, including a lack of running water in the past. The elder

daughter testified to her distress in living under the conditions in the mobile

home. The mother of a friend of one of the daughters testified to the conditions

within the trailer after briefly observing them when bringing the daughter

home. She reported that Cabral prohibited his daughter from visiting the

friend’s house after the visit.

      [¶4] L’Heureux resides in an apartment in Auburn. She testified that she

had been engaged in an “unhealthy relationship” that concluded three years
3

prior to the hearing. She was arrested at her apartment for disorderly conduct,

but the charges were later dropped.

       [¶5] During the period between the filing of the parental rights complaint

by Cabral in 2012 and the issuance of the court’s October 14, 2015, order,

Cabral obtained two protection orders against L’Heureux: an order for

protection from abuse from the District Court at Lewiston, and an order for

protection from harassment from the District Court at Houlton.                                At the

conclusion of the evidence in the parental rights case, the court announced that

it was going to take judicial notice of the protection from harassment case that

it had presided over in April and June 2014.1 The October 2015 parental rights

and responsibilities order includes the following statement:

       The court has carefully considered the evidence, and has taken
       judicial notice of the pleadings, testimony and orders in
       HOUDC-PA-14-10 and hereby renders its Judgment . . . .

(Emphasis added.)

       [¶6] After the issuance of the order and the denial of L’Heureux’s motion

for amended or additional findings, L’Heureux timely appealed.




   1 The court’s statement and the text of the parental rights and responsibilities order make

reference to a protection from abuse case. Although the record is not altogether clear, it appears that
the matter was actually a protection from harassment complaint commenced pursuant to 5 M.R.S.
§ 4653 (2016), and we will refer to it as such throughout this decision.
                                                                                                  4

                                        II. DISCUSSION

       [¶7]     The court’s judgment includes three findings that could be

perceived as adverse to L’Heureux on issues regarding primary residence and

parental contact: (1) she was arrested on a disorderly conduct charge—which

was later dismissed—for an unknown circumstance at her apartment; (2) she

was involved in an “unhealthy relationship”—the circumstances of which are

not elucidated in the record—that concluded three years prior to the hearing;

and (3) she supported a man who reportedly was charged with abusing one of

Cabral’s partner’s children.2

       [¶8] The first two findings, while adverse to L’Heureux’s position, are not

overwhelming or dispositive. By contrast, the third raises profound questions

regarding L’Heureux’s judgment and interactions with minor children.

       [¶9] None of the facts supporting this third finding appear in the record

of the parental rights proceedings. They are drawn, as noted in the judgment,

wholly from testimony presented in the earlier protection from harassment

hearing. The court incorporated the testimony from the separate action under

the rubric of judicial notice.


   2 The court found, without evidence in the record of this matter, that L’Heureux called her own

daughter a liar and expressed great disappointment that she would testify against the man. The court
further found that L’Heureux went to her children’s school and caused a scene that resulted in a
partial lockdown of the school.
5

        [¶10]    The doctrine of judicial notice is well established in Maine.

Rule 201 of the Maine Rules of Evidence, which codifies prior Maine practice,

defines the type of adjudicative facts that may be judicially noticed as follows:

           (b) Kinds of facts that may be judicially noticed. The court
        may judicially notice a fact that is not subject to reasonable dispute
        because it:

           (1) Is generally known within the trial court’s territorial
        jurisdiction; or

          (2) Can be accurately and readily determined from sources
        whose accuracy cannot reasonably be questioned.

M.R. Evid. 201(b). Maine courts have historically applied judicial notice to a

wide variety of indisputable facts. See Field & Murray, Maine Evidence § 201.2

at 55-57 (6th ed. 2007) (providing illustrative examples). Courts may take

judicial notice of pleadings, dockets, and other court records where the

existence or content of such records is germane to an issue in the same or

separate proceedings.3 See Finn v. Lipman, 526 A.2d 1380, 1381 (Me. 1987);

Union Mut. Fire Ins. Co. v. Town of Topsham, 441 A.2d 1012, 1016 (Me. 1982).




    3The case of In re Scott S., 2001 ME 114, ¶¶ 12-13, 775 A.2d 1144, confirms a unique evidentiary
treatment that is applicable only to child protective proceedings wherein a judge may consider and
rely upon evidence submitted in earlier hearings—as long as the same judge heard the evidence—
because such proceedings are unitary in nature.
                                                                                                      6

       [¶11] The doctrine of judicial notice, as defined in Rule 201 and our

precedents, does not, however, open the door to the consideration of testimony

and exhibits offered in separate proceedings. A clear line of demarcation exists

between the fact that a pleading, docket entry, or order exists in separate

proceedings—all of which are subject to judicial notice if germane to an issue

in later judicial proceedings—and the actual evidence submitted in the earlier

proceedings. A court may incorporate evidence submitted in earlier, separate

proceedings by agreement of the parties, or admit pertinent findings made in a

different proceeding if those findings meet the requirements of collateral

estoppel, but it cannot, under the rubric of judicial notice, simply sua sponte

import and rely upon evidence presented in an earlier judicial proceeding.4

       [¶12] Upon this record, it appears that the prior, separate body of

evidence relied upon by the court loomed large in its decision to award primary

physical residence to Cabral despite the circumstances in his home and the

expressed wish by the older child to live with her mother. Because the court’s



   4  We note the occasional, but inaccurate, shorthand use of the term “judicial notice” by counsel
who simply wish the court to accept facts or evidence that is outside the actual evidentiary record—
for example, where a companion case has already proceeded to trial and incorporation of the record
in that first case would create efficiencies in the second. Although the parties may agree to
submission of that record in evidence in the newer matter, it is not done through the application of
judicial notice. Judicial notice is a narrow concept that requires specific findings as provided in M.R.
Evid. 201(b); it should not be referenced except in circumstances that truly constitute judicial notice.
In re Jonas, 2017 ME 115, ¶ 38 n.10, --- A.3d ---.
7

error in relying upon that evidence absent the consent of the parties or another

legitimate evidentiary basis cannot be deemed harmless, we vacate the

judgment and remand the matter for further proceedings that may include, at

the court’s discretion, further hearing or rehearing.

        The entry is:

                           The judgment establishing parental rights and
                           responsibilities is vacated and the matter is
                           remanded to the District Court for further
                           proceedings.



Richard L. Rhoda, Esq., Houlton, for appellant Danielle L’Heureux

Kenneth Cabral did not file a brief


Houlton District Court docket number FM-2014-33
FOR CLERK REFERENCE ONLY